Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 07/11/2022. Claims 1-22 are presently pending and are presented for examination. Of the above claims, claims 3 and 12 are canceled.
Response to Amendment
The Amendment filed 07/11/2022 has been entered. Claims 1-22 are presently pending in the application. Applicant’s amendments to the Claims have overcome each and every objection set forth in the Final Office Action mailed 03/10/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over de Paula Eduardo (U.S. Publication No. 2019/0351942) in view of Wang et. al. (U.S. Publication No. 2017/0066472).
Regarding claim 1
de Paula Eduardo discloses “A control system for a power steering system, the control system comprising: a processor;” (See de Paula Eduardo [0034] “The final gain is entered into the module of a computer or processor as a request for steering torque compensation which is prioritized along with gains and other steering torque inputs received by the steering system.”).
de Paula Eduardo discloses “and memory that includes instructions that, when executed by the processor, cause the processor to: generate a motor command as a function of a handwheel velocity;” (See de Paula Eduardo [0031] “Referring to FIG. 1, a traction steer compensation with steering torque overlay system 10 uses multiple vehicle signals 12 which are input as variables into a tunable function 14. The traction steer compensation with steering torque overlay system 10 generates a steering torque overlay used to compensate steering disturbance effects from different left and right tire traction forces generated at a tire to road surface interface in front wheel drive vehicles. The variables used as the multiple vehicle signals 12 include a steering wheel angle (SWA) 16, a steering wheel velocity (SWV) 18, a vehicle speed (Vx) 20, a propulsion motor torque (Tq) 22, a wheel differential speed 24, and a vehicle yaw rate 26.”).
de Paula Eduardo discloses “modify the motor command based upon a traction torque signal.” (See de Paula Eduardo [0035] “If a traction steer event is identified to be occurring, a torque signal change as the steering torque overlay 30 is sent to the electric power steering motor 34.”).
de Paula Eduardo discloses “and wherein modifying the motor command based upon the traction torque signal comprises adjusting the at least one tuning parameter based upon the traction torque signal.” (See de Paula Eduardo [0021] “In another aspect of the present disclosure, an output from the modifier is entered into a wheel velocity function to generate a gain for wheel velocity which is passed to the gain multiplier.”).
de Paula Eduardo discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “wherein generating the motor command as a function of the handwheel velocity includes: calculating a velocity error as a difference between the handwheel velocity and a reference signal;”, & “and calculating, using a control loop having at least one tuning parameter, a return signal based on the velocity error;”
Wang discloses “wherein generating the motor command as a function of the handwheel velocity includes: calculating a velocity error as a difference between the handwheel velocity and a reference signal;” (See Wang [0076] “In some embodiments, the velocity error is calculated by obtaining a difference of a magnitude of handwheel velocity and a magnitude of a target velocity.”).
Wang discloses “and calculating, using a control loop having at least one tuning parameter, a return signal based on the velocity error;” (See Wang Fig. 9 disclosing a control loop with a PID controller, Char. 1406, Wang [0080] “As shown in FIG. 9, the blending factor is further combined with the return torque to generate a return command that may be modified by the torque gradient and/or the velocity error scale factor.” Also see Wang [0076] disclosing that the velocity scaling factor is a function of the velocity error “The velocity error scale module 1506 outputs a velocity error scale factor as a function of a velocity error and handwheel position (e.g. handwheel angle).”).
de Paula Eduardo and Wang are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified de Paula Eduardo with Wang to incorporate a feedback control-loop for a steering wheel return signal based upon a handwheel velocity error signal. Doing so provides a method known in the art to center a steering wheel, advantageously as to allow self-alignment of a steering wheel without the need of additional torque input from an operator.
Regarding claim 2
de Paula Eduardo discloses “The control system of claim 1, wherein the traction torque signal is one of an engine torque, a transmission torque, an axle torque, a longitudinal acceleration, a throttle position, an accelerator pedal position, or an acceleration signal.” (See de Paula Eduardo [0031] “The variables used as the multiple vehicle signals 12 include a steering wheel angle (SWA) 16, a steering wheel velocity (SWV) 18, a vehicle speed (Vx) 20, a propulsion motor torque (Tq) 22, a wheel differential speed 24, and a vehicle yaw rate 26. Additional variables that can be included with the tunable function 14 include a throttle position, a transmission torque, and a vehicle lateral acceleration.”).
Regarding claim 4
de Paula Eduardo discloses “The control system of claim 1, wherein the at least one tuning parameter is one of a proportional gain or an integral gain of the control loop.” (See de Paula Eduardo [0015] “A steering wheel velocity is entered into a steering wheel velocity function to identify a steering wheel velocity gain.”).
Regarding claim 5
de Paula Eduardo discloses “The control system of claim 1, wherein adjusting the at least one tuning parameter based upon the traction torque signal comprises multiplying the at least one tuning parameter by a scalar value, the scalar value being determined by a lookup table based upon the traction torque signal.” (See de Paula Eduardo [0034] “The output from all of the sensors and the calculated values used as inputs are individually entered. Absolute values are applied for several of the inputs. Each input is then compared to data in one of multiple functions which may be obtained in one or more lookup tables each defining a range of values for one of the inputs. A gain is assigned to each of the inputs using the functions. All of the gains from each of the inputs are multiplied to determine a final gain.”).
Regarding claim 6
de Paula Eduardo discloses “The control system of claim 1, wherein adjusting the at least one tuning parameter based upon the traction torque signal comprises calculating a scalar value as a function of the traction torque signal,” (See de Paula Eduardo [0044] “The initial shapes of the non-linear functions that define the values in the lookup tables or functions 48, 56, 62, 66 and 74 are based on the number of occurrences and system conditions during the traction steer events for each vehicle and each different drive train. For example, if the traction steer events occur only at high engine torque demand, then the non-linear functions will be proportional to the torque demand. Once the shapes of each of the non-linear functions identifying the function values obtained for example from the lookup tables are defined, the values can be further refined using in-vehicle or CAE tuning.”).
de Paula Eduardo discloses “and multiplying the at least one tuning parameter by the scalar value.” (See de Paula Eduardo [0045] “From the wheel velocity function 92 a gain for wheel velocity 94 is determined which is passed to the gain multiplier 50. Additional variables for the algorithm to calculate the tunable function 14 can also include throttle position, transmission torque, and vehicle lateral acceleration. A dedicated function is provided for each variable to identify a gain associated with each variable.”).
Regarding claim 21
de Paula Eduardo discloses “The control system of claim 1, wherein the traction torque signal indicates at least one of an engine torque, a transmission torque, or an axle torque.” (See de Paula Eduardo [0031] “Additional variables that can be included with the tunable function 14 include a throttle position, a transmission torque, and a vehicle lateral acceleration.” Disclosing at least a transmission torque as an additional variable for a tunable function, for traction steer compensation with a steering torque overlay.).
Regarding claim 10
de Paula Eduardo discloses “A method for controlling a power steering system, the method comprising: generating a motor command as a function of a handwheel velocity;” (See de Paula Eduardo [0031] “Referring to FIG. 1, a traction steer compensation with steering torque overlay system 10 uses multiple vehicle signals 12 which are input as variables into a tunable function 14. The traction steer compensation with steering torque overlay system 10 generates a steering torque overlay used to compensate steering disturbance effects from different left and right tire traction forces generated at a tire to road surface interface in front wheel drive vehicles. The variables used as the multiple vehicle signals 12 include a steering wheel angle (SWA) 16, a steering wheel velocity (SWV) 18, a vehicle speed (Vx) 20, a propulsion motor torque (Tq) 22, a wheel differential speed 24, and a vehicle yaw rate 26.”).
de Paula Eduardo discloses “modifying the motor command based upon a traction torque signal;” (See de Paula Eduardo [0035] “If a traction steer event is identified to be occurring, a torque signal change as the steering torque overlay 30 is sent to the electric power steering motor 34.”).
de Paula Eduardo discloses “applying the motor command to an actuator of the power steering system.” (See de Paula Eduardo [0033] “The steering torque overlay 30 is forwarded to a steering control system 32 of a front wheel drive vehicle. The steering torque overlay 30 is applied as a torque modification in an electric power steering motor 34 to compensate for disturbance effects at a steering wheel 36 created from different left and right traction forces 38, 40 generated at a tire to road interface of each of a left side tire 42 and a right side tire 44.”).
de Paula Eduardo discloses “and wherein modifying the motor command based upon the traction torque signal comprises adjusting the at least one tuning parameter based upon the traction torque signal.” (See de Paula Eduardo [0021] “In another aspect of the present disclosure, an output from the modifier is entered into a wheel velocity function to generate a gain for wheel velocity which is passed to the gain multiplier.”).
de Paula Eduardo discloses all of the elements of claim 10 and further discloses all of the elements of the claimed invention except “wherein generating the motor command as a function of the handwheel velocity includes: calculating a velocity error as a difference between the handwheel velocity and a reference signal:”, & “and calculating, using a control loop having at least one tuning parameter, a return signal based on the velocity error;”
Wang discloses “wherein generating the motor command as a function of the handwheel velocity includes: calculating a velocity error as a difference between the handwheel velocity and a reference signal:” (See Wang [0076] “In some embodiments, the velocity error is calculated by obtaining a difference of a magnitude of handwheel velocity and a magnitude of a target velocity.”).
Wang discloses “and calculating, using a control loop having at least one tuning parameter, a return signal based on the velocity error;” (See Wang Fig. 9 disclosing a control loop with a PID controller, Char. 1406, Wang [0080] “As shown in FIG. 9, the blending factor is further combined with the return torque to generate a return command that may be modified by the torque gradient and/or the velocity error scale factor.” Also see Wang [0076] disclosing that the velocity scaling factor is a function of the velocity error “The velocity error scale module 1506 outputs a velocity error scale factor as a function of a velocity error and handwheel position (e.g. handwheel angle).”).
de Paula Eduardo and Wang are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified de Paula Eduardo with Wang to incorporate a feedback control-loop for a steering wheel return signal based upon a handwheel velocity error signal. Doing so provides a method known in the art to center a steering wheel, advantageously as to allow self-alignment of a steering wheel without the need of additional torque input from an operator.
Regarding claim 11
de Paula Eduardo discloses “The method of claim 10, wherein the traction torque signal is one of an engine torque, a transmission torque, an axle torque, a longitudinal acceleration, a throttle position, an accelerator pedal position, or an acceleration signal.” (See de Paula Eduardo [0031] “The variables used as the multiple vehicle signals 12 include a steering wheel angle (SWA) 16, a steering wheel velocity (SWV) 18, a vehicle speed (Vx) 20, a propulsion motor torque (Tq) 22, a wheel differential speed 24, and a vehicle yaw rate 26. Additional variables that can be included with the tunable function 14 include a throttle position, a transmission torque, and a vehicle lateral acceleration.”).
Regarding claim 13
de Paula Eduardo discloses “The method of claim 10, wherein the at least one tuning parameter is one of a proportional gain or an integral gain of the control loop.” (See de Paula Eduardo [0015] “A steering wheel velocity is entered into a steering wheel velocity function to identify a steering wheel velocity gain.”).
Regarding claim 14
de Paula Eduardo discloses “The method of claim 10, wherein adjusting the at least one tuning parameter based upon the traction torque signal comprises multiplying the at least one tuning parameter by a scalar value, the scalar value being determined by a lookup table based upon the traction torque signal.” (See de Paula Eduardo [0034] “The output from all of the sensors and the calculated values used as inputs are individually entered. Absolute values are applied for several of the inputs. Each input is then compared to data in one of multiple functions which may be obtained in one or more lookup tables each defining a range of values for one of the inputs. A gain is assigned to each of the inputs using the functions. All of the gains from each of the inputs are multiplied to determine a final gain.”).
Regarding claim 15
de Paula Eduardo discloses “The method of claim 10, wherein adjusting the at least one tuning parameter based upon the traction torque signal comprises calculating a scalar value as a function of the traction torque signal,” (See de Paula Eduardo [0044] “The initial shapes of the non-linear functions that define the values in the lookup tables or functions 48, 56, 62, 66 and 74 are based on the number of occurrences and system conditions during the traction steer events for each vehicle and each different drive train. For example, if the traction steer events occur only at high engine torque demand, then the non-linear functions will be proportional to the torque demand. Once the shapes of each of the non-linear functions identifying the function values obtained for example from the lookup tables are defined, the values can be further refined using in-vehicle or CAE tuning.”).
de Paula Eduardo discloses “and multiplying the at least one tuning parameter by the scalar value.” (See de Paula Eduardo [0045] “From the wheel velocity function 92 a gain for wheel velocity 94 is determined which is passed to the gain multiplier 50. Additional variables for the algorithm to calculate the tunable function 14 can also include throttle position, transmission torque, and vehicle lateral acceleration. A dedicated function is provided for each variable to identify a gain associated with each variable.”).
Regarding claim 22
de Paula Eduardo discloses “The method of claim 10, wherein the traction torque signal indicates at least one of an engine torque, a transmission torque, or an axle torque.” (See de Paula Eduardo [0031] “Additional variables that can be included with the tunable function 14 include a throttle position, a transmission torque, and a vehicle lateral acceleration.” Disclosing at least a transmission torque as an additional variable for a tunable function, for traction steer compensation with a steering torque overlay.).
Claims 7-9, & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Paula Eduardo (U.S. Publication No. 2019/0351942) in view of Wang et. al. (U.S. Publication No. 2017/0066472) in further view of Michelis et. al. (U.S. Publication No. 2018/0304917).
Regarding claim 7
de Paula Eduardo discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The control system of claim 1, wherein the instructions, when executed by the processor, further cause the processor to generate a return command based upon the handwheel velocity, with the motor command being a function of the return command;” & “and wherein modifying the motor command based upon the traction torque signal further comprises scaling the return command based upon the traction torque signal.”
Michelis discloses “The control system of claim 1, wherein the instructions, when executed by the processor, further cause the processor to generate a return command based upon the handwheel velocity, with the motor command being a function of the return command;” (See Michelis [0193] “In other words, the function L5 allows carrying out a servo-control (in a closed loop) of the return of the steering wheel 16, by using the speed of rotation (return speed) of the steering wheel 16 as a servo-controlled variable.”).
Michelis discloses “and wherein modifying the motor command based upon the traction torque signal further comprises scaling the return command based upon the traction torque signal.” (See Michelis [0207] “An example of a second adjustment function L7 of the closed-loop return gain GBF.sub.Return, which modifies (by multiplier) said gain depending on the steering wheel torque C.sub.steering wheel, is illustrated in FIG. 8.”).
de Paula Eduardo and Michelis are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified de Paula Eduardo with Michelis, to incorporate a return command for a steering wheel and  a power steering mechanism. Doing so provides a method known in the art to center a steering wheel, advantageously as to allow alignment of a steering wheel without the need of additional torque input from an operator.
Regarding claim 8
de Paula Eduardo modified discloses all of the elements of claim 7, and further discloses all of the elements of the claimed invention except “The control system of claim 7, wherein scaling the return command based upon the traction torque signal comprises multiplying a return factor by a scalar value, the scalar value being determined by a lookup table based upon the traction torque signal.”
Michelis discloses “The control system of claim 7, wherein scaling the return command based upon the traction torque signal comprises multiplying a return factor by a scalar value, the scalar value being determined by a lookup table based upon the traction torque signal.” (See Michelis [0207] “An example of a second adjustment function L7 of the closed-loop return gain GBF.sub.Return, which modifies (by multiplier) said gain depending on the steering wheel torque C.sub.steering wheel, is illustrated in FIG. 8.” & de Paula Eduardo [0044] “The initial shapes of the non-linear functions that define the values in the lookup tables or functions 48, 56, 62, 66 and 74 are based on the number of occurrences and system conditions during the traction steer events for each vehicle and each different drive train.”).
de Paula Eduardo and Michelis are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified de Paula Eduardo with Michelis, to incorporate a return command for a steering wheel and  a power steering mechanism. Doing so provides a method known in the art to center a steering wheel, advantageously as to allow alignment of a steering wheel without the need of additional torque input from an operator. 
Regarding claim 9
de Paula Eduardo modified discloses all of the elements of claim 7, and further discloses all of the elements of the claimed invention except “The control system of claim 7, wherein the instructions, when executed by the processor, further cause the processor to limit a change in the motor command based upon the traction torque signal, per unit of time.”
Michelis discloses “The control system of claim 7, wherein the instructions, when executed by the processor, further cause the processor to limit a change in the motor command based upon the traction torque signal, per unit of time.” (See Michelis [0199] “It will be also noted that, relative to a conventional law (represented in dotted line), the closed-loop return function L5 accentuates, by the corrective component A5 thereof, the growth rate of the steering wheel return speed setpoint depending on the angular position of said steering wheel, that is to say increases the slope of the function, at least in the interval of the angular position of the steering wheel comprised between the central position (zero degrees) and 100 degrees, and preferably on the majority even over the entire total angular (half-)travel of the steering wheel 16, comprised between the central position of the steering wheel 16 (θ.sub.0=0 degrees) and the extreme position of the steering wheel 16 (that is to say the maximum value that the steering angle may take, herein 520 degrees in FIG. 6).” Michelis discloses accentuating a growth rate of a steering wheel return speed depending on the angular position of the steering wheel.).
de Paula Eduardo and Michelis are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified de Paula Eduardo with Michelis, to incorporate a return command rate limit for a motor. Doing so provides a method known in the art to center a steering wheel, advantageously as to prevent a sudden and noticeable difference in a feeling observed at a steering wheel by a vehicle operator.
Regarding claim 16
de Paula Eduardo discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “The method of claim 10, further comprising generating a return command based upon the handwheel velocity, with the motor command being a function of the return command;” & “and wherein modifying the motor command based upon the traction torque signal further comprises scaling the return command based upon the traction torque signal.”
Michelis discloses “The method of claim 10, further comprising generating a return command based upon the handwheel velocity, with the motor command being a function of the return command;” (See Michelis [0193] “In other words, the function L5 allows carrying out a servo-control (in a closed loop) of the return of the steering wheel 16, by using the speed of rotation (return speed) of the steering wheel 16 as a servo-controlled variable.”).
Michelis discloses “and wherein modifying the motor command based upon the traction torque signal further comprises scaling the return command based upon the traction torque signal.” (See Michelis [0207] “An example of a second adjustment function L7 of the closed-loop return gain GBF.sub.Return, which modifies (by multiplier) said gain depending on the steering wheel torque C.sub.steering wheel, is illustrated in FIG. 8.”).
de Paula Eduardo and Michelis are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified de Paula Eduardo with Michelis, to incorporate a return command for a steering wheel and  a power steering mechanism. Doing so provides a method known in the art to center a steering wheel, advantageously as to allow alignment of a steering wheel without the need of additional torque input from an operator.
Regarding claim 17
de Paula Eduardo modified discloses all of the elements of claim 16, and further discloses all of the elements of the claimed invention except “The method of claim 16, wherein scaling the return command based upon the traction torque signal comprises multiplying a return factor by a scalar value, the scalar value being determined by a lookup table based upon the traction torque signal.”
Michelis discloses “The method of claim 16, wherein scaling the return command based upon the traction torque signal comprises multiplying a return factor by a scalar value, the scalar value being determined by a lookup table based upon the traction torque signal.” (See Michelis [0207] “An example of a second adjustment function L7 of the closed-loop return gain GBF.sub.Return, which modifies (by multiplier) said gain depending on the steering wheel torque C.sub.steering wheel, is illustrated in FIG. 8.” & de Paula Eduardo [0044] “The initial shapes of the non-linear functions that define the values in the lookup tables or functions 48, 56, 62, 66 and 74 are based on the number of occurrences and system conditions during the traction steer events for each vehicle and each different drive train.”).
de Paula Eduardo and Michelis are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified de Paula Eduardo with Michelis, to incorporate a return command for a steering wheel and  a power steering mechanism. Doing so provides a method known in the art to center a steering wheel, advantageously as to allow alignment of a steering wheel without the need of additional torque input from an operator. 
Regarding claim 18
de Paula Eduardo discloses “The method of claim 16, wherein scaling the return command based upon the traction torque signal comprises calculating a scalar value as a function of the traction torque signal,” (See de Paula Eduardo [0044] “The initial shapes of the non-linear functions that define the values in the lookup tables or functions 48, 56, 62, 66 and 74 are based on the number of occurrences and system conditions during the traction steer events for each vehicle and each different drive train. For example, if the traction steer events occur only at high engine torque demand, then the non-linear functions will be proportional to the torque demand. Once the shapes of each of the non-linear functions identifying the function values obtained for example from the lookup tables are defined, the values can be further refined using in-vehicle or CAE tuning.”).
de Paula Eduardo modified discloses all of the elements of claim 16, and further discloses all of the elements of the claimed invention except “and multiplying a return factor by the scalar value.”
Michelis discloses “and multiplying a return factor by the scalar value.” (See Michelis [0207] “An example of a second adjustment function L7 of the closed-loop return gain GBF.sub.Return, which modifies (by multiplier) said gain depending on the steering wheel torque C.sub.steering wheel, is illustrated in FIG. 8.” & de Paula Eduardo [0044] “The initial shapes of the non-linear functions that define the values in the lookup tables or functions 48, 56, 62, 66 and 74 are based on the number of occurrences and system conditions during the traction steer events for each vehicle and each different drive train.”).
de Paula Eduardo and Michelis are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified de Paula Eduardo with Michelis, to incorporate a return command for a steering wheel and  a power steering mechanism. Doing so provides a method known in the art to center a steering wheel, advantageously as to allow alignment of a steering wheel without the need of additional torque input from an operator. 
Regarding claim 19
de Paula Eduardo modified discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “The method of claim 10, further comprising limiting a change in the motor command based upon the traction torque signal, per unit of time.”
Michelis discloses “The method of claim 10, further comprising limiting a change in the motor command based upon the traction torque signal, per unit of time.” (See Michelis [0199] “It will be also noted that, relative to a conventional law (represented in dotted line), the closed-loop return function L5 accentuates, by the corrective component A5 thereof, the growth rate of the steering wheel return speed setpoint depending on the angular position of said steering wheel, that is to say increases the slope of the function, at least in the interval of the angular position of the steering wheel comprised between the central position (zero degrees) and 100 degrees, and preferably on the majority even over the entire total angular (half-)travel of the steering wheel 16, comprised between the central position of the steering wheel 16 (θ.sub.0=0 degrees) and the extreme position of the steering wheel 16 (that is to say the maximum value that the steering angle may take, herein 520 degrees in FIG. 6).” Michelis discloses accentuating a growth rate of a steering wheel return speed depending on the angular position of the steering wheel.).
de Paula Eduardo and Michelis are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified de Paula Eduardo with Michelis, to incorporate a return command rate limit for a motor. Doing so provides a method known in the art to center a steering wheel, advantageously as to prevent a sudden and noticeable difference in a feeling observed at a steering wheel by a vehicle operator.
Regarding claim 20
de Paula Eduardo discloses “The method of claim 19, wherein generating the motor command as a function of the handwheel velocity includes calculating a return signal using a control loop having at least one tuning parameter;” (See de Paula Eduardo [0015] “A steering wheel velocity is entered into a steering wheel velocity function to identify a steering wheel velocity gain.”).
de Paula Eduardo discloses “wherein modifying the motor command based upon the traction torque signal comprises adjusting the at least one tuning parameter based upon the traction torque signal;” (See de Paula Eduardo [0034] “Absolute values are applied for several of the inputs. Each input is then compared to data in one of multiple functions which may be obtained in one or more lookup tables each defining a range of values for one of the inputs. A gain is assigned to each of the inputs using the functions. All of the gains from each of the inputs are multiplied to determine a final gain.”).
de Paula Eduardo modified discloses all of the elements of claim 19, and further discloses all of the elements of the claimed invention except “and wherein limiting the change in the motor command based upon the traction torque signal per unit of time comprises limiting an amount change in the at least one tuning parameter, per unit of time.”
Michelis discloses “and wherein limiting the change in the motor command based upon the traction torque signal per unit of time comprises limiting an amount change in the at least one tuning parameter, per unit of time.” (See Michelis [0199] “It will be also noted that, relative to a conventional law (represented in dotted line), the closed-loop return function L5 accentuates, by the corrective component A5 thereof, the growth rate of the steering wheel return speed setpoint depending on the angular position of said steering wheel, that is to say increases the slope of the function, at least in the interval of the angular position of the steering wheel comprised between the central position (zero degrees) and 100 degrees, and preferably on the majority even over the entire total angular (half-)travel of the steering wheel 16, comprised between the central position of the steering wheel 16 (θ.sub.0=0 degrees) and the extreme position of the steering wheel 16 (that is to say the maximum value that the steering angle may take, herein 520 degrees in FIG. 6).” Michelis discloses accentuating a growth rate of a steering wheel return speed depending on the angular position of the steering wheel.).
de Paula Eduardo and Michelis are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified de Paula Eduardo with Michelis, to incorporate a return command rate limit for a motor. Doing so provides a method known in the art to center a steering wheel, advantageously as to prevent a sudden and noticeable difference in a feeling observed at a steering wheel by a vehicle operator.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 & 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664